DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 16-27 in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that US 2011/0097567 does not teach the exact carbamato-functionalized organopolysiloxane.  This is not found persuasive because the prior art only needs to teach the general technical feature and does not necessarily have to anticipate all claim features as in a 102 type of reference. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (US 2011/0104085 A1).
Klug teaches cosmetic compositions including o/w emulsions comprising functionalized polysiloxane emulsifier and other adjuncts including nonionic emulsifiers such as 14-60 mol ethylene oxide onto castor oil and/or hydrogenated castor oil (60 is greater than lower limit of 40 ethylene oxide units), also PEG-150 polyglyceryl-2 tristearate non-ionic emulsifier was exemplified. See entire disclosure, especially abstract, [0115], [0135],[0143], [0300]-[0301], example 2 and claims 1,5,14-15. Regarding the claimed carbato-functionalized organopolysiloxane claimed, Klug teaches the following functionalized polysiloxane:

    PNG
    media_image1.png
    233
    467
    media_image1.png
    Greyscale
, which was produced by reacting the following polysiloxane starting material:

    PNG
    media_image2.png
    337
    366
    media_image2.png
    Greyscale
, with glycerine carbonate (a cyclic carbonate within the scope of claim 25). See figure bottom of page 13 and example 2. The product above is not within the claimed scope as more than 50 mol% of the nitrogens are substituted with carbamate groups. Additionally the reference is silent with respect to the percentage of hydroxyl groups present. However producing a polysiloxane within the scope of the claims would be obvious as one of ordinary skill could produce the claimed polymer by simply changing the stoichiometric ratio of starting materials, i.e. less than 50 mol% glycerine carbonate. The preparation of functionalized polysiloxanes having variable degrees of functionalization is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding the claimed size and amine values recited in claims, since the claimed compositions and structure of polysiloxane are within the scope of the claims it follows any property measured is merely a natural result of following the teachings and suggestions within 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618